Citation Nr: 0415190	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-22 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty for 15 years and 7 months, 
including from June 1966 to July 1978 and from July 1978 to 
December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The veteran requested and was scheduled for a hearing in 
Washington DC in January 2004; however, the veteran failed to 
report for the hearing.


FINDINGS OF FACT

The veteran's hypertension is controlled by medication and is 
not manifested by diastolic blood pressure readings 
predominantly of 110 or more; or systolic blood pressure 
readings predominantly of 200 or more.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.104, Diagnostic Code 7101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
only after the December 2000 rating action was promulgated 
did the AOJ, on July 21, 2003, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  See Pelegrini, 17 Vet. App. at 420; 
38 C.F.R. § 3.159(b)(1) (2003).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim, and to inform the veteran of which 
information and evidence is to be provided by the claimant, 
and which evidence, if any, it would attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159 (2003).  The record shows that VA has met 
its duties.  Here, the RO notified the veteran of evidence 
and information needed to substantiate and complete his claim 
and who had what duties by a November 2002 letter prior to 
the April 2003 rating decision.  The November 2002 letter 
advised him that an increased evaluation of his 
service-connected disability requires current medical 
evidence that it has increased in severity, and that medical 
reports obtained by VA or submitted with his claim would be 
reviewed and evaluated based on rating criteria and that if 
necessary, an examination would be scheduled.  Specifically, 
the veteran was notified that VA has a duty to assist him in 
obtaining evidence necessary to substantiate his claim.  The 
veteran was notified that VA would make reasonable efforts to 
obtain all relevant evidence, such as private medical 
records, and that VA would make as many requests as necessary 
to obtain records from Federal agencies.  The veteran was 
also asked to advise VA if there were any additional 
information or evidence that he wanted VA to attempt to 
obtain.  Additionally, the veteran was advised that he should 
submit copies of any relevant evidence in his possession and 
that he could obtain any relevant evidence himself and submit 
it to VA.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim as soon as possible, preferable with a certain 
date, 60 days, from the date of the November 2002 letter.  
The RO also indicated that any additional information or 
evidence should be submitted within one year from the date of 
the letter in order for VA to pay benefits from the date VA 
received the claim, if it is determined the veteran is 
entitled to VA benefits.  These advisements are in compliance 
with current statutes.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Here, the RO obtained the veteran's service medical records, 
VA outpatient treatment records, VA examination reports.  The 
veteran did not indicate that there was any additional 
evidence, to include private medical records, which support 
or substantiate his claim.  Accordingly, the Board concludes 
that no further assistance to the veteran regarding 
development of evidence is required.  See 38 U.S.C.A. § 
5103A(b)(3) (West 2002). 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the AOJ.  Every possible avenue of assistance 
has been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA's 
development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Increased evaluation for hypertension

The veteran's 10 percent evaluation for hypertension has been 
in effect since an October 1986 rating decision with an 
effective date of October 1984.

In an October 2002 claim for increase, the veteran contended 
that his hypertension is worse than currently evaluated as he 
takes 2 different medications to control his hypertension, 
and it is his belief that if he did not take them, his 
diastolic reading would stay over 110.  

On VA evaluation in May 2002, the veteran's blood pressure 
was 131/85.  VA medical records from June 2002 to December 
2002 reveal blood pressure readings ranging from 124 to 164 
systolically and 62 to 82 diastolically.  The diagnosis was 
hypertension controlled with medications.

On VA examination December 2002, it was reported that the 
veteran had almost controlled hypertension and that he was on 
Nifedipine and Furosemide.  His blood pressure was 140/80 
sitting and 140/80 lying supine when taken three times in 
each position.

On VA evaluation in January 2003, the veteran's blood 
pressure was 124/70 and 143/83.  On VA evaluation in February 
2003, the veteran's blood pressure was 161/88.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  In the evaluation of 
service-connected disabilities, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating that accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  However, 
where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994). 

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2003).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the service-connected hypertension is evaluated 
under Diagnostic Code 7101 for hypertensive vascular disease.  
Under the Diagnostic Code 7101, a 10 percent evaluation is 
warranted for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) when the diastolic pressure 
is predominantly 100 or more; systolic pressure is 
predominantly 160 or more; or where continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic pressure of predominantly 100 or more.  A 20 
percent evaluation requires the diastolic pressure 
predominantly 110 or more or the systolic pressure 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure predominantly 120 or more.  Finally, a 60 
percent rating is assigned for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2003).
 
The evidence of record indicates that the veteran's 
hypertension was primarily manifested by diastolic blood 
pressure readings ranging from the 60s to the 80s; systolic 
blood pressure readings primarily ranging from the 120s to 
the 160s; and the need for continued use of two anti-
hypertensive medications.  The record shows that the 
veteran's systolic pressure was 160 or more on 2 readings out 
of the ones reported above.  There were no systolic blood 
pressure readings over 200.  The highest diastolic reading 
reported was 88 in February 2003.  There were no diastolic 
blood pressure readings over 100.  While the Board notes the 
veteran's use of multiple medications to control his 
hypertension, this is not a criterion for higher evaluation.  
In the absence of findings establishing diastolic pressure 
readings predominantly of 110 or more or systolic pressure 
readings predominantly of 200 or more, the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for the veteran's hypertension.  

The Board has reviewed the rating schedule and does not find 
any other Diagnostic Code which is appropriate.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1).  
In this case, the Schedule is not inadequate.  The Schedule 
provides for a rating in excess of 10 percent for the 
service-connected hypertension if certain criteria are met; 
here, these criteria were not met.  In addition, it has not 
been shown that the service-connected hypertension required 
frequent periods of hospitalization or produced marked 
interference with the veteran's employment.  For these 
reasons, an extraschedular rating is not warranted.

Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for hypertension is not warranted under 38 
C.F.R. § 4.104, Diagnostic Code 7101.  For the reasons 
discussed above, the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



